TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00311-CV



                                 Geneva O. Johnson, Appellant

                                                 v.

      Hays Consolidated Independent School District and County of Hays, Appellees


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
         NO. 09-1366, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Geneva Johnson brings a restricted appeal of a judgment for foreclosure of tax liens

on real property. In five issues, Johnson contends principally that the district court erred in

permitting her to be served by posting and appointing an attorney ad litem to represent her at trial.

We will affirm the judgment.

               This appeal arises from an August 2009 suit filed by appellee Hays Consolidated

Independent School District (HCISD) seeking to recover delinquent ad valorem property taxes

allegedly due from 1986 through 2008 on a 1.3-acre parcel of land located in Hays County. See

Tex. Tax Code Ann. § 33.41 (West 2008). Named as defendants were over fifty individuals

who allegedly owned an interest in the property, or their estates. Among the defendants was

appellant Johnson.

               Although the record reflects that six of the defendants were personally served with

process, the remaining defendants—which included Johnson—were not. As for those defendants,
HCISD’s attorney filed an affidavit that tracked the requirements under rule of civil procedure 117a

for obtaining court approval for citation by posting. See Tex. R. Civ. P. 117a. Counsel averred, in

relevant part, that “[e]ach defendant . . . is either a nonresident of the State of Texas, absent from the

state, a transient person, or a person whose name or residence is unknown and cannot be ascertained

after diligent inquiry.” Id. R. 117a(3). Counsel further averred that the prerequisites for service of

these defendants by posting rather than by publication were met. Id. R. 117a(5). The district court

ordered service of these defendants by publication, and the record contains an officer’s return

reflecting that they were served in this manner. The court also appointed an attorney ad litem to

represent these defendants. See Tex. R. Civ. P. 244. Thereafter, Hays County (County) intervened

in the suit and asserted its own claims for delinquent ad valorem taxes on the property.

                The attorney ad litem, on behalf of Johnson and the other defendants who had

been served by posting, filed a general denial. The case was subsequently tried to the district court

in January 2010. In compliance with rule of civil procedure 244, the district court signed a statement

of evidence—to which the attorney ad litem agreed—reflecting that HCISD had introduced into

evidence its attorney’s affidavit for citation for posting, the citation, and the officer’s return; that “the

Court [had] then proceeded to inquire into the sufficiency of the diligence exercised in attempting

to ascertain the residence or whereabouts of the defendant(s) cited by posting”; that HCISD had

presented a witness who testified “that an inquiry was made of the person(s) in possession of the land

and those persons in the community who might reasonably be expected to know the whereabouts of

such defendant(s)”; and that the court was “of the opinion that diligent inquiry had been made.” The

statement further reflected that HCISD and the County had introduced certified tax records “showing

that the taxes were properly assessed and unpaid,” and that the district court had rendered judgment


                                                     2
in favor of those taxing entities. Subsequently, the district court signed a judgment declaring that

approximately $81,237.79 in ad valorem taxes on the property was owed to HCISD and

approximately $24,000 was owed to the County for the years 1986 through 2008, awarding

foreclosure of the taxing entities’ liens on the property, and ordering the property to be sold as under

execution. This appeal ensued.

                To prevail on her restricted appeal, Johnson must show that: (1) she brought the

appeal within six months after the trial court signed the judgment; (2) she was a party to the suit;

(3) she did not “participate” in the hearing that resulted in the complained-of judgment, nor timely

file any postjudgment motions or requests for findings of fact and conclusions of law; and (4) error

is “apparent from the face of the record.” See Tex. R. App. P. 26.1(c), 30; Alexander v. Lynda’s

Boutique, 134 S.W.3d 845, 848 (Tex. 2004). There is no dispute that Johnson satisfies the first two

elements, but the parties join issue as to the third and fourth.

                Appellees urge that Johnson cannot satisfy the third element—thus negating our

jurisdiction over the appeal1—because she “participated” at trial through her attorney ad litem. In

response, Johnson insists that the attorney ad litem’s actions cannot be imputed to her because the

district court erred in ordering service by posting and appointing the attorney in the first place. This

is so, Johnson urges, because (1) HCISD’s petition recites an address for her—a post office box

in Buda—and (2) the clerk’s record reflects that the Hays County District Clerk had attempted

to personally serve Johnson at her post-office-box address by first-class mail, with signature


       1
          See Maan v. First ATM, Inc., No. 03-06-00698-CV, 2008 Tex. App. LEXIS 9279, at * 8-9
(Tex. App.—Austin Dec. 12, 2008, no pet.) (citing Aviation Composite Techs., Inc. v. CLB Corp.,
131 S.W.3d 181, 184 (Tex. App.—Fort Worth 2004, no pet.)) (observing that “[t]he first three
requirements are jurisdictional and will cut off a party’s right to seek relief by way of a restricted
appeal if they are not met”).

                                                   3
confirmation—without question an improper method for personal service of citation under the

Texas Rules of Civil Procedure2—and that the parcel had been returned to the clerk “not deliverable

as addressed unable to forward.” Based on these facts, which appellees do not dispute, Johnson

argues in her first two issues that she was never personally served with process and that service

by posting was improper because the facts “controvert” those asserted in the affidavit of HCISD’s

counsel. For the same reasons, Johnson urges in her third issue that the district court erred in

appointing an attorney ad litem to represent her. And it follows, Johnson adds in her remaining

issues, that the attorney ad litem had no authority to agree to the rule 244 statement of evidence

on her behalf and that because the ad litem did not request a reporter’s record of the trial, she is

entitled to a new trial.

                Assuming without deciding that we possess jurisdiction over Johnson’s appeal

despite the attorney ad litem’s involvement at trial, we would conclude that Johnson has failed to

demonstrate error on the face of the record with respect to her core contentions that she was not

properly served by posting and that no attorney ad litem should have been appointed to represent her.

Affirmative evidence in the record—in the form of the affidavit complying with rule 117a and the

statement of evidence—demonstrates that HCISD strictly complied with the requirements for serving

her citation by posting in a suit to recover delinquent ad valorem taxes. See Tex. R. Civ. P. 117a(3),

(5); McKanna v. Edgar, 388 S.W.2d 927, 929-30 (Tex. 1965). Rule 117a did not, contrary to what

Johnson seems to assume, require HCISD to attempt valid personal service as a prerequisite to

serving her by publication or posting, as with substituted personal service. Compare Tex. R. Civ.


        2
          Cf. Tex. R. Civ. P. 106(a)(2) (permitting service of citation by registered or certified mail,
return receipt requested). “Signature confirmation,” by contrast, provides only confirmation of
delivery to a recipient at the address, and it does not provide a receipt showing when it was mailed.

                                                   4
P. 117a with id. R. 106(b). Nor does the fact that HCISD had a post office address for Johnson

controvert, much less negate, the averment of HCISD’s counsel that Johnson’s residence

was unknown and could not be ascertained through diligent inquiry. See Tex. R. Civ. P. 117a(3).

Likewise, the bare fact that the district clerk had attempted to personally serve Johnson at that

address through an improper method does not, standing alone, negate HCISD’s diligence as to

whether Johnson could be located through other means.

               Although Johnson urges us to infer from these facts that HCISD made no further

attempts to locate Johnson or was otherwise less than diligent in that regard, doing so would exceed

the scope of our review in a restricted appeal. In a restricted appeal, we are confined to the “face of

the record,” and this means that we cannot infer additional facts not present there. See Alexander,
134 S.W.3d at 849 (explaining that silence in the record does not establish error on the face of the

record and finding no reversible error where record failed to show whether notice of dismissal for

want of prosecution had been sent). Johnson could supply these additional facts, if they exist, only

by developing an evidentiary record through a proceeding, such as a bill of review, that would afford

her that opportunity. See id. at 848-49. As presented in the context of her present restricted appeal,

however, we must overrule her issues and affirm the district court’s judgment.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: July 13, 2011


                                                  5